Motion Granted; Order filed August 30, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-16-00115-CV
                                   ____________

                    AC PLASTIQUES USA, LLC, Appellant

                                         V.

CORPRO, INC., AND JAMES CONSTRUCTION GROUP, LLC, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-72717

                                      ORDER

      AC Plastiques USA filed this interlocutory appeal challenging the denial of
its special appearances filed against CorPro, Inc. and James Construction Group,
LLC. Since the denial of CorPro’s special appearance, CorPro filed a notice of
nonsuit requesting the trial court to dismiss all of its claims against AC Plastiques.
The trial court signed an order dismissing CorPro’s claims with prejudice to refiling.
The trial court also severed a previously granted summary judgment against CorPro
into a separate cause number.
      On July 26, 2016, CorPro filed a motion to dismiss AC Plastiques’ appeal of
the denial of CorPro’s special appearance. CorPro argues that because the summary
judgment has been severed, and CorPro’s claims have been dismissed, the issue of
CorPro’s special appearance is moot. AC Plastiques filed no response to CorPro’s
motion. CorPro’s motion is granted. Appellee CorPro is ordered DISMISSED from
the interlocutory appeal. The interlocutory appeal shall continue as to appellee James
Construction Group, LLC.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justice Donovan and Brown.